            Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 1 of 24



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ALYSSA TRUEHART, an individual;                    )     Civil Action No.:
BRIGGETTE MUNNIS, an individual; and on            )
behalf of all others similarly situated,           )     COLLECTIVE ACTION
                                                   )
       Plaintiffs,                                 )
                                                   )     COMPLAINT FOR DAMAGES
v.                                                 )
                                                         1. Failure to Pay Minimum Wages,
                                                   )
                                                            29 U.S.C. § 206;
DARTMOUTH CLUBS, INC. dba KING’S                   )
                                                         2. Failure to Pay Overtime Wages,
INN PREMIER GENTLEMEN’S CLUB, a                    )
                                                            29 U.S.C. § 207;
Massachusetts Corporation; CRAIG J.                )
                                                         3. Illegal Kickbacks, 29 C.F.R. §
CABRAL, an individual; CREEP DOE                   )
                                                            531.35; and
MANAGER, an individual; PAULIE DOE                 )
                                                         4. Unlawful Taking of Tips,
MANAGER, an individual; KIMBERLY DOE               )
                                                            29 U.S.C. § 203
MANAGER, an individual; DOE                        )
MANAGERS 4-6; and DOES 7-10, inclusive,            )
                                                         DEMAND FOR JURY TRIAL
                                                   )
       Defendants.                                 )
                                                   )
                                                   )



       Plaintiffs ALYSSA TRUEHART and BRIGGETTE MUNNIS (“Plaintiffs”), individually

and on behalf of all others similarly situated, allege the following upon information and belief,

based upon investigation of counsel, published reports, and personal knowledge:
I.     NATURE OF THE ACTION

       1.       Plaintiffs allege causes of action against defendants DARTMOUTH CLUBS,

INC. dba KING’S INN PREMIER GENTLEMEN’S CLUB, a Massachusetts Corporation,

CRAIG J. CABRAL, an individual, CREEP DOE MANAGER, an individual, PAULIE DOE

MANAGER, an individual, KIMBERLY DOE MANAGER, an individual, DOE MANAGERS

4 through 6, and DOES 7 through 10, inclusive, (collectively, “Defendants”) for damages due to

Defendants evading the mandatory minimum wage and overtime provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”), illegally absconding with Plaintiff’s tips and


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 1 OF 24
            Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 2 of 24




demanding illegal kickbacks including in the form of “House Fees.”

       2.       These causes of action arise from Defendants’ willful actions while Plaintiffs

were employed by Defendants. Alyssa Truehart was employed by Defendants from

approximately 2015 until February 2019. Briggette Munnis was employed by Defendants from

approximately November 2017 until 2018. During their time being employed by Defendants,

Plaintiffs were denied minimum wage payments and denied overtime as part of Defendants’

scheme to classify Plaintiffs and other dancers/entertainers as “independent contractors.” As the

Department of Labor explained in a recent Administrative Interpretation:

             Misclassification of employees as independent contractors is found in an
             increasing number of workplaces in the United States, in part reflecting
             larger restructuring of business organizations. When employers
             improperly classify employees as independent contractors, the employees
             may not receive important workplace protections such as the minimum
             wage, overtime compensation, unemployment insurance, and workers’
             compensation. Misclassification also results in lower tax revenues for
             government and an uneven playing field for employers who properly
             classify their workers. Although independent contracting relationships
             can be advantageous for workers and businesses, some employees may
             be intentionally misclassified as a means to cut costs and avoid compliance
             with labor laws.1


As alleged in more detail below, that is exactly what Defendants are doing in this case.

       3.       Plaintiffs worked at Defendants’ principal place of business, King’s Inn, located

at 635 State Road, Dartmouth, Massachusetts 02747.

       4.       Defendants failed to pay Plaintiffs minimum wages and overtime wages for all

hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

       5.       Defendants’ conduct violates the FLSA, which requires non-exempt employees

to be compensated for their overtime work at a rate of one and one-half (1.5) times their regular

rate of pay. See 29 U.S.C. § 207(a).

1
    See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 2 OF 24
             Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 3 of 24




        6.       Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

        7.       Plaintiffs bring a collective action to recover the unpaid overtime compensation

and minimum wage owed to them individually and on behalf of all other similarly situated

employees, current and former, of Defendants. Members of the Collective Action are hereinafter

referred to as “FLSA Class Members.”

        8.       As a result of Defendants’ violations, Plaintiff and the FLSA Class Members

seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,

interest, and attorneys’ fees.
II.     PARTIES

        9.       At all times relevant, Plaintiffs were individual adult residents of the

Commonwealth of Massachusetts. Furthermore, Plaintiffs were employed by Defendants and

each qualify as an “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1).

Their consent to this action is attached hereto as Exhibits 1 and 2.

        10.      The FLSA Class Members are all current and former exotic dancers who worked

at King’s Inn located at 635 State Road, Dartmouth, Massachusetts 02747 at any time starting

three (3) years before this Complaint was filed, up to the present.

        11.      Defendant DARTMOUTH CLUBS, INC. dba KING’S INN PREMIER

GENTLEMEN’S CLUB (“King’s Inn”) is a Massachusetts Corporation with its principal place

of business located at 635 State Road, Dartmouth, Massachusetts 02747. At all times mentioned

herein, King’s Inn was an “employer” or “joint employer” as defined by the FLSA, 29 U.S.C. §

203(d) and (g). King’s Inn may be served via its agent for service of process, Paul Vasconcelos,

635 State Road, Dartmouth, Massachusetts 02747.

        12.      Defendant CRAIG J. CABRAL (“Cabral”) was/is one of the main

manager(s)/owner(s) who executed the policies regarding payment to dancers and management

of dancers, including Plaintiff.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                     PAGE 3 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 4 of 24




       13.     Defendant CREEP DOE MANAGER (“Creep”) was/is one of the main

manager(s) who executed the policies regarding payment to dancers and management of

dancers, including Plaintiff.

       14.     Defendant PAULIE DOE MANAGER (“Paulie”) was/is one of the main

manager(s) who executed the policies regarding payment to dancers and management of

dancers, including Plaintiff.

       15.     Defendant KIMBERLY DOE MANAGER (“Kimberly”) was/is one of the main

manager(s) who executed the policies regarding payment to dancers and management of

dancers, including Plaintiff.

       16.     Cabral, Creep, Paulie and Kimberly acted directly or indirectly on behalf of

King’s Inn, and, at all times mentioned herein were “employer(s)” or “joint employer(s)” of

Plaintiffs within the meaning of the FLSA. They exerted operational and management control

over King’s Inn, including day to day management. They were, and are, frequently present at,

owned, directed, controlled and managed the operations at King’s Inn. They also controlled the

nature, pay structure, and employment relationship of Plaintiffs and the FLSA Class Members.

Cabral, Creep, Paulie and Kimberly had at all times relevant to this lawsuit, the authority to hire

and fire employees at King’s Inn, the authority to direct and supervise the work of employees,

the authority to sign on the business’ checking accounts, including payroll accounts, and the

authority to make decisions regarding employee compensation and capital expenditures.

Additionally, they were responsible for the day-to-day affairs of King’s Inn. In particular, they

were responsible for determining whether King’s Inn complied with the FLSA.

       17.     DOE MANAGERS 4-6 are the managers/owners who control the policies and

enforce the policies related to employment at King’s Inn.

       18.     The true names, capacities or involvement, whether individual, corporate,

governmental or associate, of the Defendants named herein as DOES 7 through 10, inclusive are

unknown to Plaintiffs who therefore sue said Defendants by such fictitious names. Plaintiffs pray


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 4 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 5 of 24




for leave to amend this Complaint to show their true names and capacities when the same have

been finally determined. Plaintiffs are informed and believe, and upon such information and

belief allege thereon, that each of the Defendants designated herein as DOE is negligently,

intentionally, strictly liable or otherwise legally responsible in some manner for the events and

happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused

injury and damages proximately thereby to Plaintiffs, as is hereinafter alleged.

       19.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

because they have had employees at their club engaged in commerce, which has travelled in

interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

interstate commerce. 29 U.S.C. § 203(s)(1).

       20.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of the statutory standard.

       21.     At all material times during the three (3) years prior to the filing of this action,

Defendants categorized all dancers/entertainers employed at King’s Inn as “independent

contractors” and have failed and refused to pay wages or compensation to such

dancers/entertainers. Plaintiffs were individual employees who engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

       22.     Plaintiffs are informed and believe that, at all relevant times herein, Defendants

engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

conduct of its employees and agents, and other Defendants and are vicariously or strictly liable

for the wrongful conduct of its employees and agents as alleged herein.

       23.     Plaintiffs are informed and believe, and on that basis allege that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

acts of each of these Defendants are legally attributable to the other Defendants, and that these


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 5 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 6 of 24




Defendants, in all respects, acted as employers and/or joint employers of Plaintiffs in that each of

them exercised control over Plaintiffs’ wage payments and control over Plaintiffs’ duties.

       24.     Plaintiffs are informed and believe, and on that basis allege that, at all relevant

times, each and every Defendant has been the agent, employee, representative, servant, master,

employer, owner, agent, joint venture, and alter ego of each of the other and each was acting

within the course and scope of his or her ownership, agency, service, joint venture and

employment.

       25.     At all times mentioned herein, each and every Defendant was the successor of the

other and each assumes the responsibility for the acts and omissions of all other Defendants.
III.   VENUE AND JURISDICTION

       26.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

       27.     Venue is proper in this District because all or a substantial portion of the events

forming the basis of this action occurred in this District. Defendants’ club is located in this

District and Plaintiffs worked in this District.

///

///

///

///

///

///

///

///

///

///

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 6 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 7 of 24




IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                  (AGAINST ALL DEFENDANTS)

       A.      FACTUAL ALLEGATIONS

       28.     Defendants operate an adult-oriented entertainment facility located at 635 State

Road, Dartmouth, Massachusetts 02747.




                      (Figure 1 – King’s Inn of Dartmouth, Massachusetts)

       29.     At all times mentioned herein, Defendants were “employer(s)” or “joint

employer(s)” of Plaintiff.

       30.     At all times during the three (3) years prior to the filing of the instant action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages to such dancers.

       31.     At all times relevant to this action, Defendants exercised a great deal of

operational and management control over the subject club, particularly in the areas of terms and

conditions of employment applicable to dancers and entertainers.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 7 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 8 of 24




       32.      Alyssa Truehart was employed by Defendants from approximately 2015 until

February 2019.

       33.      Briggette Munnis was employed by Defendants from approximately November

2017 until 2018.

       34.      The primary duty of an entertainer is to dance and entertain customers, and give

them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

       35.      Stated differently, entertainers dance on stage, perform table dances, and

entertain customers in VIP rooms, all while nude or semi-nude.

       36.      Plaintiffs worked and performed at the adult-oriented entertainment facility

multiple shifts per week. Plaintiffs were an integral part of Defendants’ business which operated

solely as an adult-oriented entertainment facility featuring nude or semi-nude female

entertainers.

       37.      Defendants did not pay entertainers on an hourly basis.

       38.      Defendants exercised significant control over Plaintiffs during their shifts and

would demand that Plaintiffs stay until late in the morning if they worked.

       39.      Defendants set prices for all VIP performances.

       40.      Defendants set the daily cover charge for customers to enter the facility and had

complete control over which customers were allowed in the facility.

       41.      Defendants controlled music for Plaintiffs’ performances.

       42.      Defendants controlled the means and manner in which Plaintiffs could perform.

       43.      Defendants placed Plaintiffs on a schedule.

       44.      Defendants had the authority to suspend, fine, fire, or otherwise discipline

entertainers for non-compliance with their rules regarding dancing.

       45.      Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

for non-compliance with their rules regarding dancing.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 8 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 9 of 24




       46.       Although Defendants allowed entertainers to choose their own costumes,

Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

premises. In order to comply with the King’s Inn dress and appearance standards, Plaintiffs

typically expended approximately one (1) hour of time each shift getting ready for work without

being paid any wages for such time getting ready.

       47.       Plaintiffs were compensated exclusively through tips from Defendants’

customers. That is, Defendants did not pay Plaintiffs whatsoever for any hours worked at their

establishment.

       48.       Defendants also required Plaintiffs to share their tips with Defendants, and other

non-service employees who do not customarily receive tips, including the managers, disc

jockeys, and the bouncers.

       49.       Defendants are in violation of the FLSA’s tipped-employee compensation

provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify

Plaintiff about the tip credit allowance (including the amount to be credited) before the credit

was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit

allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of their tips and instead

required that they divide their tips amongst other employees who do not customarily and

regularly receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to

take a credit toward minimum wage.

       50.       Defendants exercised significant control over Plaintiffs through written and

unwritten policies and procedures. Defendants had visibly posted in the employees’ locker room

the written employee rules for late arrivals and early leaves and the corresponding fees for

which performers would be responsible.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 9 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 10 of 24




       51.     King’s Inn provided and paid for all advertising and marketing efforts undertaken

on behalf of King’s Inn.

       52.     King’s Inn paid for the buildings used by King’s Inn maintenance of the

facilities, the sound systems, stages, lights, beverages and inventory used at the facilities.

       53.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

managerial and all other employees on the premises.

       54.     King’s Inn’s opportunity for profit and loss far exceeded Plaintiffs’ opportunity

for profit and loss from work at King’s Inn.

       55.     Nude dancing is an integral part of King’s Inn’s operations. King’s Inn’s

advertising and logo prominently displays nude dancing for its customers. King’s Inn is well

known as a “strip club” and referred to as the “Pig’s Inn.”

       56.     King’s Inn needs entertainers to successfully and profitably operate the King’s

Inn business model.

       57.     The position of entertainer requires no managerial skill of others.

       58.     The position of entertainer requires little other skill or education, formal or

otherwise.

       59.     The only requirements to become an entertainer at King’s Inn are “physical

attributes” and the ability to dance seductively. Plaintiffs did not have a formal interview but

instead were glanced over “up and down” and participated in a brief audition by the manager

before being offered employment opportunities. The amount of skill required is more akin to an

employment position than that of a typical independent contractor. Defendants do not require

prior experience as an entertainer or any formal dance training as a job condition or prerequisite

to employment. Defendants do not require the submission of an application or a resume as part

of the hiring process. In fact, Plaintiffs had little or no formal dance training and experience

before auditioning to dance at King’s Inn.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 10 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 11 of 24




        60.     Defendants failed to maintain records of wages, fines, fees, tips and gratuities

and/or service charges paid or received by entertainers.

        61.     Plaintiffs were not paid an hourly minimum wage or any hourly wage or salary

despite being present at Defendants’ facility and required to work and entertain its customers at

any time during an eight-plus (8+) hour work shift.

        62.     Plaintiffs were not paid overtime wages at one-and-a-half (1.5) times the regular

minimum wage rate for any hours worked despite being present at Defendants’ facility and

required to work and entertain its customers for longer than eight (8) hours per shift.

        63.     Plaintiffs were not paid an hourly minimum wage for the typical one (1) hour of

time expended prior to each shift to get ready for work, including applying makeup and hair,

and to comply with Defendants’ dress and appearance standards. Plaintiffs estimate that they

spent approximately five hundred U.S. Dollars ($500.00) annually on makeup, hair-related

expenses and outfits.

        64.     Plaintiffs were not paid an hourly minimum wage for the time they were required

to wait at King’s Inn until the premises and the parking lot were cleared of customers.

        65.     The FLSA Class Members had the same pay structure and were under the same

controls as Plaintiffs.

        66.     Plaintiffs and FLSA Class Members would work over forty (40) hours in some

weeks and each worked for Defendants.

        67.     Defendants have never paid Plaintiffs and the FLSA Class Members any amount

of wages whatsoever, and have instead unlawfully required Plaintiffs and FLSA Class Members

to pay them for the privilege of working.

        68.     The only source of monies received by Plaintiffs (and the class they seek to

represent) relative to their employment with Defendants came in the form of gratuities received

directly from customers, a portion of which Plaintiffs and the FLSA Class Members were

required to pay to Defendants.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 11 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 12 of 24




       69.     Although Plaintiffs and the FLSA Class Members are required to and do in fact

frequently work more than forty (40) hours per workweek, they are not compensated at the

FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact,

they receive no compensation whatsoever from Defendants and thus, Defendants violate the

minimum wage requirement of FLSA. See 29 U.S.C. § 206.

       70.     Defendants’ method of paying Plaintiffs in violation of the FLSA was willful and

was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

Defendants misclassified Plaintiffs with the sole intent to avoid paying them in accordance to

the FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer

within the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.

       71.     Plaintiffs and FLSA Class Members who worked at King’s Inn performed

precisely the same job duties - dancing and entertaining at King’s Inn.

       72.     Plaintiffs and FLSA Class Members who worked at King’s Inn during the

applicable limitations period(s) were subject to the same work rules established by the

Defendants as identified above.

       73.     Plaintiffs and FLSA Class Members at King’s Inn were subject to the terms and

conditions of employment and the same degree of control, direction, supervision, promotion and

investment imposed or performed by Defendants.

       74.     Plaintiffs and FLSA Class Members at King’s Inn during the applicable

limitations period(s) were subject to the same across-the-board, uniformly applied corporate

policy mandated by Defendants.

       75.     Plaintiffs and the FLSA Class Members at King’s Inn, during the applicable

limitations period, were subject to the same fees and fines imposed by Defendants.

       76.     Defendants required Plaintiffs to pay fees to Defendants and other King’s Inn

employees, including but not limited to DJs, bartenders, and doormen.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 12 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 13 of 24




        77.    Defendants required Plaintiffs to pay fees to Defendants and other King’s Inn

employees for reasons other than the pooling of tips among employees who customarily and

regularly received tips.

        78.    As a result of Defendants’ across-the-board, standard operating procedure of

mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

former dancers and entertainers who worked at King’s Inn during the applicable limitations

period would elect to participate in this action if provided notice of same.

        79.    Upon information and belief, more than one hundred (100) dancers and

entertainers have worked at King’s Inn during the three (3) to five (5) years prior to the filing of

this action.

        80.    Plaintiffs are “similarly situated” to the 29 U.S.C. § 216(b) class of persons they

seek to represent, and will adequately represent the interests of the class.

        81.    Plaintiffs have hired Counsel experienced in class actions and in collective

actions under 29 U.S.C. § 216(b) who will adequately represent the class.

        82.    Defendants failed to keep records of tips, gratuities and/or service charges paid to

Plaintiffs or any other entertainer and failed to maintain and furnish wage statements to

Plaintiffs.

        83.    Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

        a.     The time of day and day of week on which the employees’ work week begins;

        b.     The regular hourly rate of pay for any workweek in which overtime compensation

               is due under 29 U.S.C. § 207(a);

        c.     An explanation of the basis of pay by indicating the monetary amount paid on a

               per hour, per day, per week, or other basis;




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 13 OF 24
            Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 14 of 24




       d.       The amount and nature of each payment which, pursuant to 29 U.S.C. § 207(e), is

                excluded from the “regular rate”;

       e.       The hours worked each workday and total hours worked each workweek;

       f.       The total daily or weekly straight time earnings or wages due for hours worked

                during the workday or workweek, exclusive of premium overtime compensation;

       g.       The total premium for overtime hours. This amount excludes the straight-time

                earnings for overtime hours recorded under this section;

       h.       The total additions to or deductions from wages paid each pay period including

                employee purchase orders or wage assignments;

       i.       The dates, amounts, and nature of the items which make up the total additions and

                deductions;

       j.       The total wages paid each pay period; and

       k.       The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

       84.      Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiffs and the FLSA Class Members. Because Defendants’ records

are inaccurate and/or inadequate, Plaintiffs and the FLSA Class Members can meet their burden

under the FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of their work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946). Plaintiffs seek to put Defendants on notice that they intend to rely on

Anderson to provide the extent of their unpaid work.

       B.       INDIVIDUAL LIABILITY UNDER THE FLSA

       85.      In Donovan v. Agnew, the Court of Appeals for the First Circuit held that

individual defendants can be held liable as employers under the FLSA. Donovan v. Agnew, 712

F.2d 1509, 1514 (1st Cir. 1983). The FLSA defines “employer” as “any person acting directly or


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 14 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 15 of 24




indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).

        86.    Under the majority rule, individuals who exercise managerial control over

employee compensation or work situations have been found to be employers and jointly and

severally liable for FLSA violations. Donovan v. Agnew, 712 F.2d 1509, 1514 (1st Cir. 1983)

(holding that an individual must either be involved in the day-to-day operation or have some

direct responsibility for the supervision of the employee.”).

        87.    Defendants Cabral, Creep, Paulie and Kimberly are individually liable for failing

to pay Plaintiffs their wages. The actual identities of DOE Managers 4-6 are unknown at this

time.
V.      COLLECTIVE ACTION ALLEGATIONS

        88.    Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

        89.    Plaintiffs bring this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic

dancers/entertainers at any time during the three (3) years prior to the commencement of this

action to present.

        90.    Plaintiffs have actual knowledge that FLSA Class Members have also been

denied overtime pay for hours worked over forty (40) hours per workweek and have been

denied pay at the federally mandated minimum wage rate. That is, Plaintiffs worked with other

dancers/entertainers at King’s Inn. As such, they have firsthand personal knowledge of the same

pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

Defendants’ club have shared with them similar pay violation experiences as those described in

this Complaint.

        91.    Other employees similarly situated to Plaintiffs work or have worked at King’s

Inn but were not paid overtime at the rate of one and one-half (1.5) their regular rate when those

hours exceeded forty (40) hours per workweek. Furthermore, these same employees were


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 15 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 16 of 24




denied pay at the federally mandated minimum wage rate.

        92.    Although Defendants permitted and/or required the FLSA Class Members to

work in excess of forty (40) hours per workweek, Defendants have denied them full

compensation for their hours worked over forty (40). Defendants have also denied them full

compensation at the federally mandated minimum wage rate.

        93.    FLSA Class Members perform or have performed the same or similar work as

Plaintiffs.

        94.    FLSA Class Members regularly work or have worked in excess of forty (40)

hours during a workweek.

        95.    FLSA Class Members regularly work or have worked and did not receive

minimum wage.

        96.    FLSA Class Members are not exempt from receiving overtime and/or pay at the

federally mandated minimum wage rate under the FLSA.

        97.    As such, FLSA Class Members are similar to Plaintiffs in terms of job duties,

pay structure, misclassification as independent contractors and/or the denial of overtime and

minimum wage.

        98.    Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or

practices, and does not depend on the personal circumstances of the FLSA Class Members.

        99.    The experiences of Plaintiffs, with respect to their pay, are typical of the

experiences of the FLSA Class Members.

        100.   The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

        101.   All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 16 OF 24
          Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 17 of 24




         102.   All FLSA Class Members, irrespective of their particular job requirements, are

entitled to compensation for hours worked at the federally mandated minimum wage rate.

         103.   Although the exact number of damages may vary among FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The

claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

a systematic course of wrongful conduct by the Defendant that caused harm to all FLSA Class

Members.

         104.   As such, Plaintiffs bring their FLSA claims as a collective action on behalf of the

following class:

            All of Defendants’ current and former exotic dancers/entertainers who

            worked at the King’s Inn location in Dartmouth, Massachusetts at any

            time starting three years before this Complaint was filed.
VI.      CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

       (By Plaintiffs Individually and on Behalf of the Collective Against All Defendants)

         105.   Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

         106.   Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

         107.   Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

         108.   Defendants failed to pay Plaintiffs the minimum wage in violation of 29 U.S.C. §

206.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 17 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 18 of 24




        109.     Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiffs the minimum wage under the FLSA.

        110.     Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were illegal.

        111.     Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

Defendants, minimum wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).
                                  SECOND CAUSE OF ACTION

           FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

      (By Plaintiffs Individually and on Behalf of the Collective Against All Defendants)

        112.     Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

        113.     Each Defendant is an “employer” or “joint employer” of Plaintiffs within the

meaning of the FLSA, 29 U.S.C. § 203(d).

        114.     Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

        115.     Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than five hundred thousand U.S. Dollars

($500,000.00).

        116.     Defendants failed to pay Plaintiffs the applicable overtime wage for each hour in

excess of forty (40) during each workweek in which they worked in violation of 29 U.S.C. § 207.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 18 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 19 of 24




        117.   Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiffs the overtime wage required under the FLSA.

        118.   Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were unlawful.

        119.   Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

Defendants, overtime wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).
                                   THIRD CAUSE OF ACTION

                            ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

      (By Plaintiffs Individually and on Behalf of the Collective Against All Defendants)

        120.   Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

        121.   Defendants required Plaintiffs to pay monetary fees to Defendants and other

King’s Inn employees who did not work in positions that are customarily and regularly tipped, in

violation of 29 U.S.C. § 203(m).

        122.   Defendants’ requirement that Plaintiffs pay fees to Defendants and other King’s

Inn employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

        123.   Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiffs’ wages.

        124.   Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35, all monetary fees imposed on Plaintiffs are classified as illegal kickbacks.

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 19 OF 24
           Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 20 of 24




       125.    Plaintiffs are entitled to recover from Defendants all fees that Defendants required

Plaintiffs to pay in order to work at King’s Inn, involving but not limited to house fees and tip

sharing.

                                  FOURTH CAUSE OF ACTION

            UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       126.    Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       127.    Plaintiffs customarily and regularly received more than thirty U.S. Dollars

($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. §

203(t), see also 29 C.F.R. § 531.50.

       128.    At all relevant times, each of the Defendants were “employer(s)” or “joint

employer(s)” of Plaintiffs within the meaning of the FLSA, 29 U.S.C. § 203(d).

       129.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       130.    Defendants operate an enterprise engaged in commerce within the meaning for

the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

its annual gross volume of sales made is more than five hundred thousand U.S. Dollars

($500,000).

       131. Under the Tip Income Protection Act (“TIPA”):
          [a]n employer may not keep tips received by its employees for any
          purpose including allowing managers or supervisors to keep any portion of
          employees’ tips, regardless of whether or not it takes a tip credit.
            29 U.S.C. § 203 (m)(2)(B).

       132.    Defendants kept a portion of tips paid to Plaintiffs by Defendants’ customers in

the form of fees, fines, mandatory charges and other payments to management, disc jockeys, and

floor men in violation of TIPA.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 20 OF 24
         Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 21 of 24




       133.    Defendants required Plaintiffs to participate in an illegal tip pool, which included

employees who do not customarily and regularly receive tips, and do not have more than a de

minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and

management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

employees under the Fair Labor Standards Act (FLSA).”

       134.    The contribution Defendants required Plaintiffs to make after each shift was

arbitrary and capricious and distribution was not agreed to by Plaintiffs and other dancers; but

rather, was imposed upon Plaintiffs and other dancers.

       135.    By requiring Plaintiffs to pool their tips with club management, including the

individual Defendants named herein, Defendants “retained” a portion of the tips received by

Plaintiffs in violation of the FLSA.

       136.    Defendants did not make any effort, let alone a “good faith” effort, to comply

with the FLSA as it relates to compensation owed to Plaintiffs.

       137.    At the time of their illegal conduct, Defendants knew or showed reckless

disregard that the tip-pool which they required Plaintiffs to contribute included non-tipped

employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and

refused to pay Plaintiffs the proper amount of the tips to which they were entitled.

       138.    Defendants’ willful failure and refusal to pay Plaintiffs the tips they earned

violates the FLSA.

       139.    Defendants kept a portion of tips paid to Plaintiffs by Defendants’ customers in

the form of fees, fines, mandatory charges and other payments to management, disc jockeys, and

door men in violation of TIPA.

       140.    As a result of the acts and omissions of the Defendants as alleged herein, and

pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiffs are entitled to damages in the form of all

misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

tips, mandatory attorneys’ fees, costs, and expenses.


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 21 OF 24
        Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 22 of 24




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request of this Court the following relief:

          1.      For compensatory damages according to proof at trial of at least $100,000;

          2.      For special damages according to proof at trial;

          3.      For restitution of unpaid monies;

          4.      For attorneys’ fees;

          5.      For costs of suit incurred herein;

          6.      For statutory penalties;

          7.      For civil penalties;

          8.      For pre-judgment interest;

          9.      For post-judgement interest;

          10.     For general damages in an amount to be proven at trial;

///

///

///

///

///

///

///

///

///

///

///

///

///

///


COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                            PAGE 22 OF 24
        Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 23 of 24




          11.    For declaratory relief;

          12.    For injunctive relief; and

          13.    For such other and further relief as the tribunal may deem just and proper.


Dated: February 24, 2020                       /s/ Jacob J. Ventura
                                               Jacob J. Ventura
                                               Massachusetts BBO No. 699953
                                               John P. Kristensen
                                               California Bar No. 224132
                                               (Pro Hac Vice forthcoming)
                                               KRISTENSEN LLP
                                               12540 Beatrice Street, Suite 200
                                               Los Angeles, California 90066
                                               Telephone: (310) 507-7924
                                               Fax: (310) 507-7906
                                               jacob@kristensenlaw.com
                                               john@kristensenlaw.com

                                               Jarrett L. Ellzey
                                               Texas Bar No. 24040864
                                               (Pro Hac Vice forthcoming)
                                               HUGHES ELLZEY, LLP
                                               1105 Milford Street
                                               Houston, Texas 77066
                                               Telephone: (713) 554-2377
                                               Fax: (888) 995-3335
                                               jarrett@hughesellzey.com


                                               Attorneys for Plaintiff




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                             PAGE 23 OF 24
        Case 1:20-cv-10374-DJC Document 1 Filed 02/24/20 Page 24 of 24




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all such triable claims.


Dated: February 24, 2020                          /s/ Jacob J. Ventura
                                                  Jacob J. Ventura
                                                  Massachusetts BBO No. 699953
                                                  John P. Kristensen
                                                  California Bar No. 224132
                                                  (Pro Hac Vice forthcoming)
                                                  KRISTENSEN LLP
                                                  12540 Beatrice Street, Suite 200
                                                  Los Angeles, California 90066
                                                  Telephone: (310) 507-7924
                                                  Fax: (310) 507-7906
                                                  jacob@kristensenlaw.com
                                                  john@kristensenlaw.com

                                                  Jarrett L. Ellzey
                                                  Texas Bar No. 24040864
                                                  (Pro Hac Vice forthcoming)
                                                  HUGHES ELLZEY, LLP
                                                  1105 Milford Street
                                                  Houston, Texas 77066
                                                  Telephone: (713) 554-2377
                                                  Fax: (888) 995-3335
                                                  jarrett@hughesellzey.com


                                                  Attorneys for Plaintiff




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                              PAGE 24 OF 24
